DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,577,388. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system/method for interoperatively generating a three dimensional model for use in an implant revision procedure.

U. S. Application No. 16/545431
U. S. Patent No. 10,577,388.
21. A system comprising: a surgical instrument including a tracking array; a tracking system including a tracking sensor, the tracking system monitoring, in real-time, three dimensional position and orientation of the surgical instrument and a previously resected target bone of the implant host; a control system comprising: a communication interface coupled to the tracking system to receive tracking information identifying a current surgical instrument position and a current previously resected target bone position; one or more processors coupled to a memory device, the memory device including instructions that, when executed by the one or more processors, cause the control system to perform operations including: collecting, from the tracking system based on locations of the surgical instrument associated with the previously resected target bone, a plurality of parameters characterizing the previously resected target bone; generating a three dimensional (3D) model of the previously resected target bone based at least in part on a portion of the plurality of parameters, wherein the previously resected target bone was resected to accommodate a previously installed prosthetic implant; receiving, from the tracking system, a plurality of surface points from a portion of the previously resected target bone associated with an implant revision procedure based on a tracing of the surgical instrument along a surface of the portion of the previously resected target bone associated with the implant revision procedure; and generating a reshaped 3D model based on the 3D model and the plurality of surface points collected from the portion of the previously resected target bone.




28. (New) A method for intraoperatively generating a three dimensional (3D) model for use in an implant revision procedure comprising: generating, using one or more processors, a three dimensional (3D) model to approximate a previously resected target bone based at least in part on a plurality of parameters characterizing the Attorney Docket No. PT-4878-US-CNT/PH11421 Page 5 of 8 previously resected target bone, wherein the previously resected target bone was resected to accommodate a previously installed prosthetic implant; receiving, from a tracking system tracking a surgical instrument, a plurality of surface points from a portion of the previously resected target bone associated with the implant revision procedure based on a tracing of the surgical instrument along a surface of the portion of the previously resected target bone associated with the implant revision procedure; and generating, using the one or more processors, a reshaped 3D model based on the 3D model and the plurality of surface points collected from the portion of the previously resected target bone.
   7. A system comprising: a surgical instrument including a tracking array; a tracking system including a tracking sensor, the tracking system monitoring, in real-time, three dimensional position and orientation of the surgical instrument and a previously resected target bone of the implant host; a control system, the control system including: a communication interface coupled to the tracking system to receive tracking information identifying a current surgical instrument position and a current previously resected target bone position; one or more processors coupled to a memory device, the memory device including instructions that, when executed by the one or more processors, cause the control system to perform operations including: collecting, from the tracking system based on locations of the surgical instrument associated with the previously resected target bone, pre-defined parameters characterizing the previously resected target bone; generating a voxellized three dimensional (3D) cylinder enclosing the portion of the previously resected target bone associated with an implant revision procedure based at least in part on a portion of the pre-defined parameters, wherein the previously resected target bone was resected to accommodate a previously installed prosthetic implant; receiving, from the tracking system, a plurality of surface points from a portion of the previously resected target bone associated with the implant revision procedure based on a tracing of the surgical instrument along a surface of the portion of the previously resected target bone associated with the implant revision procedure; and generating a reshaped voxellized 3D model by performing volume subtraction from the voxellized 3D cylinder based on the plurality of surface points collected from the portion of the previously resected target bone.


1. A method for interoperatively generating a three dimensional (3D) model for use in an implant revision procedure comprising: generating, using one or more processors, a voxellized three dimensional (3D) model to approximate a previously resected target bone based at least in part on a pre-defined set of parameters characterizing the previously resected target bone, wherein the previously resected target bone was resected to accommodate a previously installed prosthetic implant; receiving, from a tracking system tracking a surgical instrument, a plurality of surface points from a portion of the previously resected target bone associated with the implant revision procedure based on a tracing of the surgical instrument along a surface of the portion of the previously resected target bone associated with the implant revision procedure; and generating, using the one or more processors, a reshaped voxellized 3D model by performing volume subtraction from the voxellized 3D model based on the plurality of surface points collected from the portion of the previously resected target bone to update voxels within the voxellized 3D model.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793